ode AGE te

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 2:20-mc-00046-SPL Document 15 Filed 11/25/20 Page 1of8

 

 

 

 

_ FILED LODGED
___ RECEIVED ___ COPY
James Everett Shelton
316 Covered Bridge Road NOV 2.5 2020
King of Prussia, PA 19406
(484) 626.3942 / DBT BFARZORA.
Jeshelton595@gmail.com BY { DEPUTY

 

Plaintiff/Judgment Creditor, Pro Se

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

JAMES EVERETT SHELTON, NO. MC-20-00046-PHX-SPL
Plaintiff/
Judgment Creditor,
v.
FCS CAPITAL LLC, f/k/a BUSINESS DEBT WRIT OF GARNISHMENT AND
RELIEF LLC SUMMONS
Defendant/ (Non-Earnings)

dement Debt
Judgment Devior, (Rule 69, Fed. R. Civ. Pro;

and A,R.S, §§12-1572 — 1597)

SECURE ACCOUNT SERVICE LLC

c/o Stephen R. Stratford,

430 S, Lake Havasu Avenue, Suite 101

Lake Havasu City, AZ 86403
Garnishee.

 

 

 

 

THE UNITED STATES U.S. MARSHAL FOR THE DISTRICT OF ARIZONA OR ANY
OTHER OFFICER OF MOHAVE COUNTY, WHO IS AUTHORIZED BY LAW TO SERVE

PROCESS:

You ate directed to levy upon the property of the above-named Judgment Debtor held by
the Garnishce to satisfy the money judgment in accordance with the attached instructions,
including but not limited to any and all bank or merchant accounts in which FCS Capital LLC,
f/k/a Business Debt Relief LLC (30 Montgomery St STE 1200, Jersey City, NJ 07302-3829)
maintains any interest, including without limitation, any

JUDGMENT CREDITOR'S CLAIM OF $54,000.00 together with interest and costs in

this action is against the following Judgment Debtor:
FCS CAPITAL LLC, f/k/a BUSINESS DEBT RELIEF LLC,

-1-

 

 

 
et ee

10
11
12
13
14
15
16
47
18
19
20
21
22
23
24
25

26

 

 

Case 2:20-mc-00046-SPL Document 15 Filed 11/25/20 Page 2 of 8

THEREFORE, PURSUANT TO A.R.S. Sec. 12-1574, YOU ARE COMMANDED to

summon and appear before this Court the Garnishee whose name and address appears above and
who is believed to be within your county.

The Judgment Creditor states as follows:

1, The Judgment Creditor has a Judgment and an award of cost and attorney’s fees
against the above-described Judgment Debtor(s) with current amount of $21,542.51 due,
as of the date of issuance of this Writ of Garnishment.

2. The rate of interest on the award of costs and attorney’s fees is 1.57% on the
principal sum of $54,000.00 from 12/11/2019 until paid.

3. Defendant/Judgment Debtor FCS Capital LLC was formerly known as “Business
Debt Relief LLC”. See attached, form AO451 (Clerk’s Certification of a Judgment to be
Registered in Another District), listing Business Debt Relief LLC as an alias of
Defendant/Judgment Debtor FCS Capital LLC.

4. The name and address of the Garnishee and/or the authorized agent is:

SECURE ACCOUNT SERVICE LLC
c/o Stephen R. Stratford,

430 S. Lake Havasu Avenue, Suite 101
Lake Hayasu City, AZ 86403

5. The Judgment Creditor is representing himself in this matter pro se and does have
an attorney at this time. The Judgment Creditor’s name and address is: James Everett
Shelton, 316 Covered Bridge Road, King of Prussia, PA 19406.

6, The last known mailing address of the Judgment Debtor is:

FCS Capital LLC, f/k/a Business Debt Relief LLC
30 Montgomery St STE 1200
Jersey City NJ 07302-3829.

TO THE ABOVE-NAMED GARNISHEE:

GARNISHEE SHALL Answer in writing, under oath, within 10 days after the service of

the Writ of Garnishment upon you, all of the following questions:

-2-

 

 

 
 

soo ghee cee

10

11

12

13

14

15

i6

17

18

19

20

21

22

23

24

25

26

8. What other person or entity, within his knowledge, is indebted to the Judgment Debtor or

FROM AND AFTER SERVICE OF THE Writ of Execution, the Garnishee shall not pay to the

 

 

Case 2:20-mc-00046-SPL Document 15 Filed 11/25/20 Page 3 of 8

1, Whether the Garnishce was indebted to or otherwise in possession of monies of the
Judgment Debtor at the time the Writ was served, including without limitation, any accounts in
which FCS Capital LLC, f/k/a Business Debt Relief LLC have any interest.

2, The total amount of indebtedness or monies in possession of the Garnishee at the time the
Writ was served, including, without limitation, the amount of money which was owned by FCS
Capital LLC, f/k/a Business Debt Relief LLC.

3. The amount of indebtedness or monies withheld by the Garnishee pursuant to the Writ.
4, The amount of indebtedness or monies not withheld by the Garnishee, and the reason for
not withholding.

5. Whether the Garnishee was in possession of personal property of the Judgment Debtor at

the time the Writ was served.

6, A description of each item, or group of items, of personal property of the Judgment
Debtor(s) in the Garnishee’s possession at the time the Writ was served.

7, A list of the personal property withheld by the Garnishee’s pursuant 'to the Writ.

in possession of personal property of the Judgment Debtor.

9. Whether the Garnishee is a corporation in which the Judgment Debtor owns shares of
stock or some other interest.

10.  Astatement of the number and types of shares owned by the Judgment Debtor and a
description of any other interests the Judgment Debtor owns in the Garnishment.

11. The name, address and telephone number of the Garnishee.

12. The date and manner of delivery of a copy of the Writ and the Notice to the Judgment
Debtor.

13. The date and manner of delivery of a copy of the Answer to the Judgment Creditor and
Judgment Debtor.

Judgment Debtor any debt which is not exempt, nor turn over any non-exempt personal property,
stock or any other interest the Judgment Debtor owns in the Garnishee corporation to the

Judgment Debtor,

 

naar ce

 

 
see

10 .

11

12

13

14

15

16

17

1B

19

20

21

22

23

24

25

26

a.

ot

 

Case 2:20-mc-00046-SPL Document 15 Filed 11/25/20 Page 4of8

In obedience to the attached and foregoing Writ of Garnishment, I DO HEREBY
SUMMON AND REQUIRE YOU TO APPEAR and answer the foregoing Writ and in the
anner prescribed by law within the times prescribed in said Writ. You are hereby nottfied that
\ case you fail to so answer, the Court may issue an order requiring you to appear in person
before it to answer the Writ or to file and serve, at least five (5) days before the appearance date,
copy of the answer on the party for whom. the Writ has been issued, or on his attorney if the
party is represented by counsel. If you fail to appear or to file and serve the answer as specified
} the order, judgment by default may be rendered against you for the full amount of the relief
hemanded in the Complaint of the Plaintiff and not merely for the amount you may owe to the
Hefendant, and that such judgment may be so rendered in addition to any other matters which
hay be adjudged against you as prescribed by law. Federal Rules of Civil Procedure 4(c).

REQUESTS FOR REASONABLE ACCOMMODATION FOR PERSONS WITH
DISABILITIES MUST BE MADE TO THE COURT BY PARTIES AT LEAST 3
WORKING DAYS IN ADVANCE OF A SCHEDULED COURT PROCEEDING.

parep:__\\| 15 | Tso

 

 

 

 

 

ew liy ye
t t ; v\ iy ONY
1 7 “yn '
Debra D. Lucas | abo, ;
‘ eo,
ee
Clerk of the United Statés District Court,’ a °
ph, \0
- i y a m4

 

 

Se ee ele eS!

ses er uepererprra ced ae oe

 
Case 2:20-mc-00046-SPL Document 15 Filed 11/25/20 Page 5of8

i 1 || James Everett Shelton

i 316 Covered Bridge Road
! 2 || King of Prussia, PA 19406
, || (484) 626-3942

Jeshelton595@gmail.com
4 || Plaintiff/Judgment Creditor, Pro Se
5 UNITED STATES DISTRICT COURT

6 FOR THE DISTRICT OF ARIZONA

 

7 || JAMES EVERETT SHELTON :
» NO. MC-20-00046-PHX-SPL

Yo ° Plaintiff/Judgment Creditor

9
; VS. :
bE 10 || FCS CAPITAL LLC, f/k/a BUSINESS: GARNISHEE’S ANSWER AND
DEBT RELIEF LLC : AFFIDAVIT
i 1 : (Non-Earnings)
‘ 2 Defendant/Judgment Debtor:

and i (Rule 69, Fed, R. Civ. Pro;

‘ 13 A.R.S, §§12-1572 - 1597)

SECURE ACCOUNT SERVICE LLC

14 || c/o Stephen R, Stratford, :
# 430 S. Lake Havasu Avenue, Suite 101 :
i 15 || Lake Havasu City, AZ 86403 :

 

 

t 16 .
: Garnishee.
i?
| fly
a. 4B State of Arizona )
) ss.
19 County of Mohave )
‘
' 20 1. Lam the above-named Garnishee, or am authorized by the Garnishee to make this
21
. affidavit on their behalf, regarding the Writ of Execution served on Executee/Garnishee
iz 22
on
23
“ 14 2. The Garnishee was was nol indebted to or otherwise in possession
i
ibs : . ; ; : .
i 4 25 of monies of the Judgment Debior at the time the Writ was served, including without
26

-1-

 

 

 

 

 

 

 
 

FT
|
f
i

10
11
2
13
14
15
16
i7
18
19
20
21
22
23
24
25

26

 

 

Case 2:20-mc-00046-SPL Document 15 Filed 11/25/20 Page 6 of 8

limitation, any accounts in which FCS Capital LLC, f/k/a Business Debt Relief LLC has
any interest.

3. The total amount of indebtedness or monies in the possession of the Garnishee at
the time the Writ was served, including, without limitation, any accounts in which FCS

Capital LLC, f/k/a Business Debt Relief LLC has any interest, is $

 

4, The total amount of indebtedness or monies of the Judgment Debtor withheld by
the Garnishee pursuant to the Writ is $

2 The amount of indebtedness or monies or the Judgment Debtor not withheld by
the Garnishee is $ . Reason for not withholding is:

6. At the time the Writ was served upon Garnishee, Garnishee did__ did not |

have possession of personal property of the Judgment Debtor. If yes, describe each item,

or group of items, of personal property:

7. Please list all items of personal property withheld by the Garnishee pursuant to
the Writ:
8, Based upon Garnishee’s knowledge, another person or entity is__—is not

indebted to the Judgment Debtor, or in possession of personal property of the Judgment

Debtor. If yes, give names and addresses.

9, If Garnishee is a corporation, Judgment Debtor now, or at the time the Writ was
served, has___ does not have __any stocks, bonds, options or other interest in the
Corporation. If yes, state the NUMBER and TYPE of shares owned by the Judgment

Debtor, and a DESCRIPTION of any other interest the Judgment Debtor owns in the
-2-

 

 

 
7 radiate. :

10

11

12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

the Court award Garnishee reasonable compensation in the amount of $

 

 

Case 2:20-mc-00046-SPL Document 15 Filed 11/25/20 Page 7 of 8

Garnishee Corporation as of the date the Writ was served, as shown on the Corporation’s

records:

10. If Garnishee answered “YES” to either question #2 or #6, copies of the Writ and

Summons, underlying Judgment, Notice to Judgment Debtor, and Request for Hearing

 

were delivered to Judgment Debtor on by hand
delivery, regular first class mail to the address determined to be the best calculated
to reach the Judgment Debtor in a timely manner, or service pursuant to the Rules

of Civil Procedure applicable to a Summons.

11. Copies of this Answer were delivered on to the Judgment
Debtor, the Judgment Creditor, or Judgment Creditor’s attorney, if applicable, by ___
hand delivery, __ regular first class mail to the address determined to be the best
calculated to reach the Judgment Debtor in a timely manner, service pursuant to the Rules

of Civil Procedure applicable to a Summons, at the following address:

412.  Garnishee’s name, mailing address and telephone number is:

13. [have read the foregoing document and know of my own knowledge that the facts

stated therein are true and correct.

WHEREFORE, Garnishee prays that Gamishee be discharged on this Answer and that

 

 

Signature of Garnishee or
Authotized Agent

 

 

 

 

 
 

:
it

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:20-mc-00046-SPL Document 15 Filed 11/25/20 Page 8 of 8

SUBSCRIBED AND SWORN on ,

 

Notary Public

 

 

 

 

 
